Opinion filed May 12, 2022




                                     In The


        Eleventh Court of Appeals
                                  __________

                              No. 11-20-00158-CV
                                  __________

                         MARY HAYNES, Appellant
                                        V.
 DOH OIL COMPANY; CRAIG A. JOHNSON; CAJ OIL, LLC;
ONEMAP MINERAL NO. 4 LLC; OM4 SALECO, LLC; SAXET I
MINERALS, LLC; ROYALTY INTERESTS PARTNERSHIP, LP;
 LARIO PERMIAN, LLC; AND CHRISTY MILTON, Appellees


                    On Appeal from the 118th District Court
                           Martin County, Texas
                         Trial Court Cause No. 7459


                                  OPINION
      This appeal arises out of a dispute over property in Martin County, Texas.
Following a foreclosure to satisfy delinquent property taxes, the disputed property
was sold by sheriff’s deeds in 2008 and 2009. Over a decade later, Mary Haynes
(Appellant) sued to try title, alleging that the sheriff’s deeds are void for an
inadequate property description. In the alternative, she also sued to quiet title,
alleging that, in relevant part, the sheriff’s deeds only conveyed royalty interests and
not her entire mineral estate. DOH Oil Company, Craig A. Johnson, and CAJ Oil,
LLC (together, DOH) and Christy Milton (Milton) filed motions for traditional
summary judgment, asserting that Appellant’s claims were procedurally barred
under the Texas Tax Code’s statute of limitations. See TEX. TAX CODE ANN. § 33.54
(West 2015). DOH and Milton also asserted that the sheriff’s deeds, in relevant part,
conveyed more than just royalty interests.          Milton additionally asserted that
Appellant’s claims were barred by the Tax Code’s requirement that Appellant
deposit funds into the trial court’s registry, or file an affidavit of inability to do so,
before bringing a claim challenging a tax sale. See id. § 34.08(a). The trial court
granted DOH’s and Milton’s motions for summary judgment and later signed a final
judgment incorporating its previous rulings and rendering judgment that Appellant
take nothing on her claims. We affirm.
                                        Background
      In 1966, J.B. and Jennie Abbot conveyed the following real property to
Appellant by warranty deed:
      Tract One: All of Section 47, Block 35, Township-1-North, Certificate
      #2395, T&P RR. Co. Survey in MARTN COUNTY, TEXAS.
      Tract Two: All of Blocks Nos. 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, and
      13 in the Northwest One-fourth (NW/4) of Section Nineteen (19),
      Block 35, Township-1-South, T&P RR. Co. Survey in Martin County,
      Texas[.]
      Some thirty-eight years later, on May 31, 2005, the judge presiding in the
118th District Court in Martin County, Texas, signed a judgment ordering the sale
of some disputed amount of Appellant’s property to satisfy delinquent property taxes
owed to Stanton Independent School District, Martin County Hospital District, and
Martin County. Specifically, the judgment foreclosed upon and ordered the sale of
“the property hereinafter described and in the amounts indicated, to wit:”
                                            2
        Tract 1: A .023438 Royalty Interest . . . . Located in Block 35 T1N,
        Section 47, Martin County, Texas. . . . .
        Tract 2: A .023438 Royalty Interest . . . . Located in Block 35 T1N,
        Section 47, Martin County, Texas. . . . .
        Tract 3: A .025240 Royalty Interest . . . . Located in Block 35, T1S,
        Section 19, Martin County, Texas. . . . .
        Tract 4: Cline NP Block 35 T1S, Section 19, A-115 . . . Martin County,
        Texas.
By sheriff’s deeds, pursuant to the district court’s judgment and order of sale, Randy
Cozart, the Sheriff of Martin County, sold tracts one, two, and four to DOH (the
DOH deed) and sold tract three to Milton and her then husband (the Milton deed).
        The Milton deed was recorded on January 23, 2009. About a year later,
pursuant to a division of property in their divorce decree, Milton’s husband
conveyed all of his interest in tract three to Milton. The DOH deed was thereafter
corrected and recorded on March 13, 2009. Five days later, DOH conveyed “an
undivided ONE-HALF (1/2) of all of the estate, right, title, interest[,] and benefit
which [DOH] acquired in and under and by virtue of th[e] . . . [DOH] DEED” to
Craig A. Johnson (Johnson). About nine years after that, in 2018, Johnson and DOH
purported to lease the property they acquired by virtue of the DOH deed to CAJ Oil,
LLC. The leases described the property covered by the lease as:
        All the North Half (N/2) of the Northwest Quarter (NW/4) of Section
        47, Block 35, Township 1 North, T&P Ry. Company Survey, Abstract
        64, Martin County, Texas, containing 80.0 acres, more or less limited
        to those depths below 9,000 feet below the surface.
        On October 15, 2019, more than a decade after the two sheriff’s deeds were
recorded, Appellant brought suit against DOH1 and Milton in trespass to try title and

        Appellant also pleaded, vaguely, that by some unexplained “series of mesne conveyances
        1

emanating from the DOH Oil Deed,” the following entities also came to acquire an interest in the property
described in the DOH Deed: OneMap Mineral No 4 LLC (OneMap), OM4 Saleco LLC (OM4), Saxet I
Minerals, LLC, and Royalty Interests Partnership, LP. Appellant named each of these entities as defendants
along with DOH and Milton.
                                                    3
suit to quiet title. In her trespass to try title claim, Appellant argued that the sheriff’s
deeds were void under the statute of frauds because they contained an inadequate
property description. As to her suit to quiet title, Appellant argued that DOH and
Milton created a cloud on her title “by executing . . . [l]eases (a right associated with
a mineral interest, not a royalty interest) when the . . . [DOH and Milton deeds] recite
only royalty interests.”
         DOH and Milton each filed separate motions for traditional summary
judgment.2 Both asserted that they were entitled to judgment as a matter of law
because the Tax Code’s statute of limitations barred Appellant’s claims. See TAX
§ 33.54. Both also argued, in part, that their respective sheriff’s deeds conveyed
more than just royalty interests. However, Milton alone also argued that she was
entitled to summary judgment because Appellant failed to deposit any delinquent
funds into the registry of the trial court or file an affidavit of her inability to do so
before bringing suit. See id. § 34.08(a). Appellant responded that the statute of
limitations never began to run because, insofar as the deeds’ property descriptions
are inadequate, the property never actually vested in DOH or Milton in the first
place.       Notably, Appellant did not address Milton’s Section 34.08(a) defense.
Milton additionally argued, in her reply to Appellant’s response to her motion for
summary judgment, that she was entitled to summary judgment because Appellant
failed to respond to her Section 34.08(a) defense. The trial court granted both
motions for summary judgment without specifying its grounds for doing so. This
appeal followed.



         2
          OneMap and OM4 joined in DOH’s and Milton’s motions for summary judgment, specifically
asserting that they “agree[d] with and join[ed] in DOH Group’s argument that the Tax Code provides a one-
year limitations period for challenging the validity of a tax sale and that the statute of limitations applies to
claims that the tax sale was void.” We note that, while this appeal was pending, OneMap conveyed its
interest in the land to Christopher A. Johnson and Craig A. Johnson and that OneMap filed in this court a
disclaimer of all interest in the land.
                                                       4
      Appellant raises two issues on appeal. First, Appellant argues that the trial
court erred in granting Appellees’ motions for summary judgment because the DOH
and Milton deeds are void for inadequately describing the property they purport to
convey and, therefore, the Tax Code’s statute of limitations period never
commenced.      Second, Appellant argues that the trial court erred in granting
Appellees’ motions for summary judgment with respect to her suit to quiet title,
because the sheriff’s deeds, in relevant part, only conveyed her royalty interests, not
her entire mineral estate.     On appeal, Appellant has not addressed Milton’s
Section 34.08(a) defense.
                                  Standard of Review
      We review an order granting summary judgment de novo, generally taking as
true all evidence favorable to the nonmovant and indulging every reasonable
inference in the nonmovant’s favor. Concho Res., Inc. v. Ellison, 627 S.W.3d 226,
233 (Tex. 2021); ConocoPhillips Co. v. Koopmann, 547 S.W.3d 858, 865 (Tex.
2018).   A party moving for traditional summary judgment has the burden of
establishing that there is no genuine issue of material fact and that it is entitled to
judgment as a matter of law. TEX. R. CIV. P. 166a(c); Mann Frankfort Stein & Lipp
Advisors, Inc. v. Fielding, 289 S.W.3d 844, 848 (Tex. 2009). “[A] defendant who
conclusively negates at least one essential element of a cause of action or
conclusively establishes all the elements of an affirmative defense is entitled to
summary judgment.” KCM Fin. LLC v. Bradshaw, 457 S.W.3d 70, 79 (Tex. 2015).
      When, as here, the trial court does not specify the grounds upon which it grants
summary judgment, “we must affirm the summary judgment if any of the theories
presented to the trial court and preserved for appellate review are meritorious.”
Provident Life & Accident Ins. Co. v. Knott, 128 S.W.3d 211, 216 (Tex. 2003).
“[I]t is the appellant’s burden on appeal to show that each of the independent grounds
asserted in support of summary judgment is insufficient to support the judgment.”
                                          5
Humane Soc’y of Dallas v. Dallas Morning News, L.P., 180 S.W.3d 921, 923 (Tex.
App.—Dallas 2005, no pet.); see also 6 Roy W. McDonald & Elaine A. Carlson,
Texas Civil Practice: Appellate Practice § 38:4 (2d ed.) (updated Dec. 2021). “If
summary judgment may have been rendered, properly or improperly, on a ground
not challenged, the judgment must be affirmed.” Britton v. Tex. Dep’t of Criminal
Justice, 95 S.W.3d 676, 682 (Tex. App.—Houston [1st Dist.] 2002, no pet.); see also
6 McDonald & Carlson, § 38:4.
                                      Discussion
      I. – Summary Judgment was properly granted to Milton; Appellant
      failed to address one of the two grounds that Milton asserted in her
      motion for summary judgment.
      In her motion for summary judgment, Milton asserted two grounds which she
claimed entitled her to judgment as a matter of law. First, Milton argued that
Appellant’s claims were barred by the Tax Code’s statute of limitations. See TAX
§ 33.54. Second, Milton argued that she was entitled to summary judgment because
Appellant failed to satisfy the Tax Code’s prerequisite to challenging the validity of
a tax sale insofar as she neither deposited any funds into the trial court’s registry nor
filed an affidavit demonstrating her inability to do so under Rule 145 of the Texas
Rules of Civil Procedure. See id. § 34.08(a).
      We do not address the merits of Milton’s second ground for requesting
summary judgment because Appellant failed to respond to it at any point in the trial
court proceedings or here on appeal. Milton’s Section 34.08(a) defense, if correct,
would fully support the trial court’s grant of her motion for summary judgment.
When an independent ground fully supports the trial court’s grant of summary
judgment, but the appellant assigns no error to that independent ground, “we must
accept the validity of that unchallenged independent ground . . . [and] any error in
the grounds challenged . . . is harmless because the unchallenged independent
ground fully supports the [summary judgment][.]” Britton, 95 S.W.3d at 681.
                                           6
      By failing to challenge, on appeal, Milton’s second asserted summary
judgment ground under Section 34.08, Appellant has conceded that the trial court’s
grant of summary judgment in favor of Milton was proper. Accordingly, we affirm
the trial court’s order granting Milton’s motion for summary judgment.
      II. – Summary judgment was proper as to Appellant’s claim for trespass
      to try title against DOH because it is barred by the Tax Code’s statute
      of limitations.
             A. Applicable law
      “To be valid, a conveyance of real property must contain a sufficient
description of the property to be conveyed.” AIC Mgmt. v. Crews, 246 S.W.3d 640,
645 (Tex. 2008). “A property description is sufficient if the writing furnishes within
itself, or by reference to some other existing writing, the means or data by which the
particular land to be conveyed may be identified with reasonable certainty.” Id. “A
tax judgment’s property description,” and that of the subsequent sheriff’s deed,
“must be sufficiently particular to allow a party to locate the specific . . . [property]
being identified.” Id. A tax judgment or sheriff’s deed that “fails to describe a
definite tract of land is void.” Id.
      The Texas Tax Code provides, in relevant part, that an action relating to the
title to property sold at a tax sale must be commenced within one year of the date
from when the deed from the tax sale is either filed or recorded. TAX § 33.54(a)(1).
A complainant can toll this limitations period by simply continuing to pay taxes on
the property until commencing suit, so long as the complainant was not served in the
initial suit to foreclose the tax liens on the property. Id. § 33.54(b). If, however, the
statute of limitations period expires, the purchaser at a tax sale will have “full title
to the property, precluding all other claims.” Id. § 33.54(c).
             B. Analysis
      Appellant argues that the DOH deed is void under the statute of frauds because
it inadequately describes the property conveyed. Although Appellant brought suit
                                           7
nearly a decade after DOH purchased the disputed property by sheriff’s deed, she
argues that her claims are not barred by the Tax Code’s statute of limitations because,
“due to the void description . . . title to the real property never passed.” See Hays v.
Butler, 295 S.W.3d 53, 58 (Tex. App.—Houston [1st Dist.] 2009, no pet.). In other
words, because the DOH deed was void ab initio, the Tax Code’s statute of
limitations period never began to run against her. We disagree.
       We recently held that a sheriff’s deed, which was challenged as being void
under the statute of frauds because of an inadequate property description,
nevertheless could only be challenged within the Tax Code’s statute of limitations
period, including its tolling provision. Heidelberg v. DOH Oil Co., No. 11-18-
00095-CV, 2020 WL 3025919, at *5 (Tex. App.—Eastland June 4, 2020, pet.
denied) (mem. op.), cert. denied sub nom., Heidelberg v. D.O.H. Oil Co., 142 S. Ct.
1129 (2022). We see no reason to change course here.
      Under Section 33.54(b) of the Tax Code, so long as the original property
owner exercises diligence in performing their obligation to pay property taxes, they
will not lose their right to challenge the validity of a tax sale following a foreclosure
suit for which they were not served; the statute of limitations is tolled during that
time. Id. (citing TAX § 33.54(b); W.L. Pickens Grandchildren’s Joint Venture v.
DOH Oil Co., 281 S.W.3d 116, 121 (Tex. App.—El Paso 2008, pet. denied)). In
this case, the corrected DOH deed was recorded on March 13, 2009. Appellant did
not commence her suit against DOH until October 15, 2019, more than a decade
later. It is undisputed that Appellant failed to pay taxes on the disputed property at
any point during those ten years. Moreover, at no point during the proceedings
below or now on appeal has Appellant contended that she was not served in the suit
to foreclose the tax liens on the disputed property. Accordingly, the statute of
limitations ran on Appellant’s claim for trespass to try title about nine years before
she commenced her suit against DOH. Thus, her claim is barred.
                                           8
      Because Appellant’s trespass to try title claim is barred by the Tax Code’s
statute of limitations, we need not consider whether the property description in the
DOH deed is, in fact, inadequate under the statute of frauds. It makes no difference
because Appellant first asserted this claim in 2019, more than nine years too late.
Thus, we affirm the trial court’s grant of summary judgment to DOH as it pertains
to Appellant’s trespass to try title claim.
      III. – Summary Judgment was Proper as to Appellant’s Suit to Quiet
      Title.
             A. Applicable Law
      “Our fundamental goal when reading statutes ‘is to ascertain and give effect
to the Legislature’s intent.’” Cadena Comercial USA Corp. v. Tex. Alcoholic
Beverage Comm’n, 518 S.W.3d 318, 325 (Tex. 2017). To do this, “we look to the
plain meaning of the enacted text.” KMS Retail Rowlett, LP v. City of Rowlett, 593
S.W.3d 175, 183 (Tex. 2019). “[W]e limit our analysis to the words of the statute
and apply the plain meaning of those words ‘unless a different meaning is apparent
from the context or the plain meaning leads to absurd or nonsensical results.’” Id.
“We presume the Legislature ‘chooses a statute’s language with care, including each
word chosen for a purpose, while purposefully omitting words not chosen.’”
Cadena, 518 S.W.3d at 325–26 (quoting TGS–NOPEC Geophysical Co. v. Combs,
340 S.W.3d 432, 439 (Tex. 2011)). As such, “we take statutes as we find them and
refrain from rewriting the Legislature’s text.” Id. at 326. “These words and phrases
are not to be considered in isolation, but rather in the context of the statute as a
whole.” Id. “We ‘endeavor to read the statute contextually, giving effect to every
word, clause, and sentence.’” Jaster v. Comet II Constr., Inc., 438 S.W.3d 556, 562
(Tex. 2014) (quoting In re Office of Att’y Gen., 422 S.W.3d 623, 629 (Tex. 2013)).
“We thus begin our analysis with the statute’s words and then consider the apparent
meaning of those words within their context.” Id.

                                              9
             B. Analysis
                     1. Appellant Does Not Meet Any Statutory Exception
      As with her claim for trespass to try title, DOH argues that Appellant’s claim
to quiet title is also barred by the Tax Code’s statute of limitations. We agree.
      Section 33.54 of the Texas Tax Code provides, in relevant part, as follows:
              (a) Except as provided by Subsection (b), an action relating to
      the title to property may not be maintained against the purchaser of the
      property at a tax sale unless the action is commenced:
                   (1) before the first anniversary of the date that the
             deed executed to the purchaser at the tax sale is filed of
             record[.]
              ....
             (b) If a person other than the purchaser at the tax sale or the
      person’s successor in interest pays taxes on the property during the
      applicable limitations period and until the commencement of an action
      challenging the validity of the tax sale and that person was not served
      citation in the suit to foreclose the tax lien, that limitations period does
      not apply to that person.
            (c) When actions are barred by this section, the purchaser at the
      tax sale or the purchaser’s successor in interest has full title to the
      property, precluding all other claims.
(Emphasis added).      Under subsection (a)(1), absent any exceptions that are
inapplicable here, a complainant such as Appellant is afforded only one year to
commence “an action relating to the title to property . . . against the purchaser of the
property at a tax sale.” TAX § 33.54(a).
      Nothing in the record shows that Appellant paid taxes on the property during
the period covered by Section 33.54(b). It is also undisputed that Appellant did not
contest the tax suit before the first anniversary of the date that the sheriff’s deeds to
DOH and Milton were filed of record as provided in Section 33.54(a)(1). Thus,
Appellant is not entitled to any relief from the sale of the disputed property to

                                           10
Appellees, regardless of the merits of her tax sale challenges. Sec. State Bank
& Trust v. Bexar Cty., 397 S.W.3d 715 (Tex. App.—San Antonio 2012, pet.
denied).3
        Appellant claims that since she has pleaded claims for trespass to try title and
also to quiet title, Section 33.54 does not pose a bar to her argument. In essence,
Appellant’s argument is that the legislature intended to leave an available gap in
Section 33.54 for parties to “artfully plead” or include a claim to quiet title as an
alternative to trespass to try title, 4 which, we note, is common in oil and gas
litigation. The reported Texas cases with parties pleading both causes of action
based on the same facts—resulting in opinions contrasting and comparing those
causes of action—are myriad. See, e.g., Lance v. Robinson, 543 S.W.3d 723, 735–
39 (Tex. 2018).




        3
         See Roberts v. T.P. Three Enters., Inc., 321 S.W.3d 674, 677–78 (Tex. App.—Houston [14th Dist.]
2010, pet. denied) (trespass to try title action by adverse claimants against tax sale purchaser was barred by
limitations and failure to deposit tax amount as required by Tax Code); John K. Harrison Holdings, LLC v.
Strauss, 221 S.W.3d 785, 791 (Tex. App.—Beaumont 2007, pet. denied) (judgment was voidable as against
parties not joined in tax foreclosure, but challenging party must comply with requirements in Tax Code,
including limitations); Session v. Woods, 206 S.W.3d 772, 778 (Tex. App.—Texarkana 2006, pet. denied)
(regardless of merit of challenger’s arguments regarding validity of tax sale, statute of limitations under
Tax Code barred action to reclaim the property); Jordan v. Bustamante, 158 S.W.3d 29, 39–40 (Tex. App.—
Houston [14th Dist.] 2005, pet. denied) (three-year delay to challenge validity of tax sale barred suit and
provided tax purchaser and successor in interest with full title to property).
        4
           “Over time, however, the term ‘quiet title’ has acquired a colloquial meaning encompassing many
kinds of title disputes, including those more aptly named as trespass-to-try-title actions.” Brumley v.
McDuff, 616 S.W.3d 826, 835 (Tex. 2021); see Lance v. Robinson, 543 S.W.3d 723, 738 (Tex.
2018) (describing differences between “quiet-title claims, trespass-to-try-title claims, and modern
declaratory-judgment claims” as “nuanced”). Courts sometimes expansively use the term “suit to quiet
title” to refer to actions that adjudicate title beyond an equitable request to remove a “cloud” on a title to
real property. See, e.g., Florey v. Estate of McConnell, 212 S.W.3d 439, 448–49 (Tex. App.—Austin 2006,
pet. denied) (distinguishing between “suits to quiet title that are equivalent to trespass-to-try-title actions”
and suits to quiet title involving interests that “indirect[ly] impact” title); Alkas v. United Sav. Ass’n of Tex.,
Inc., 672 S.W.2d 852, 855–56 (Tex. App.—Corpus Christi-Edinburg 1984, writ ref’d n.r.e.) (describing
suit to adjudicate title as one “to quiet title” when former owner alleged that creditors improperly conveyed
title to new owner).
                                                        11
                           2. An Action Relating to the Title to Property
         On appeal, Appellant contends that she is merely asking for a declaration of
the parties’ rights resulting from the sheriff’s deeds, and in oral argument before this
court, she cited to Ridgefield Permian, LLC v. Diamondback E & P LLC, 626 S.W.3d
357 (Tex. App.—El Paso 2021, pet. filed), in further support of her position. In
reliance on Ridgefield Permian, Appellant argues that suits to quiet title which
merely seek a declaration as to the scope of the conveyance in a sheriff’s deed—
styled as a question of interpretation rather than a collateral attack on the deed’s
validity—are not barred by the Tax Code’s statute of limitations.5 See Ridgefield
Permian, LLC, 626 S.W.3d at 371. For the following reasons, we disagree with
Appellant.
         The legislature did not condition the Tax Code’s application on whether a
plaintiff’s cause of action amounts to a trespass to try title; rather, whatever it may
be and however the claim is drafted, it is conditioned on the action “relating to the
title to property.” TAX § 33.54(a) (emphasis added). In our construction of the
statutory wording, we note that whose title to property is not limited—it may
encompass Appellant’s or Appellees’ title to property. Here, Appellant’s suit to
remove cloud on her title—whether pleaded as an attack on Appellees’ title, a
request for a declaration to limit Appellees’ title, or a defense of Appellant’s own
asserted title—is “an action relating to the title to property” and is thus subject to the
Tax Code’s statute of limitations. Id. § 33.54(b).6



         5
            This is not the first time that the question of whether suits to quiet title are subject to Section 33.54
has arisen. See John K. Harrison Holdings, LLC, 221 S.W.3d at 787, 791; see also Rameses Sch., Inc. v.
City of San Antonio, No.14-10-00320-CV, 2011 WL 1312279, at *2 (Tex. App.—Houston [14th Dist.]
Apr. 7, 2011, no pet.) (mem. op.).
          6
            The effect of a plaintiff’s suit to quiet title is to declare invalid or ineffective the defendant’s claim
to title. See Essex Crane Rental Corp. v. Carter, 371 S.W.3d 366, 388 (Tex. App.—Houston [1st Dist.]
2012, pet. denied) (citing Bell v. Ott, 606 S.W.2d 942, 952 (Tex. App.—Waco 1980, writ ref’d n.r.e.);
Hahn v. Love, 321 S.W.3d 517, 531 (Tex. App.—Houston [1st Dist.] 2009, pet. denied)).
                                                             12
       While a claimant may artfully plead claims in an effort to avoid the Tax
Code’s limitations period, the legislature forestalled such attempts when it settled
upon the phrase: “relating to the title to property.” Id. § 33.54(a). The plain meaning
of the phrase “relating to” is quite sweeping. It means “to stand in some relation; to
have bearing or concern; to pertain; refer; to bring into association with or
connection with[.]” Morales v. Trans World Airlines, Inc., 504 U.S. 374, 383 (1992)
(citing BLACK’S LAW DICTIONARY 1158 (5th ed. 1979)) (internal quotations
omitted). We must presume the legislature selected this statutory language with care
and for a purpose. Cadena, 518 S.W.3d at 325. To satisfy this chosen broad
language, nothing more than a tangential relationship is necessary. See ExxonMobil
Pipeline Co. v. Coleman, 512 S.W.3d 895, 900 (Tex. 2017). That is present here,
and then some.
       “[T]he plaintiff in a quiet-title suit ‘must prove, as a matter of law, that he has
a right of ownership and that the adverse claim is a cloud on the title that equity will
remove.’” Brumley v. McDuff, 616 S.W.3d 826, 835 (Tex. 2021) (quoting Lance,
543 S.W.3d at 739). As pleaded, Appellant’s claim to quiet title certainly does relate
to title to the disputed property. Appellant asserts her own title throughout her
pleadings by references to a deed executed in 1966, conveying “all of the estate,
right, title and interest” in the tracts at issue to Appellant. She specifically avers that
the impetus for her suit to quiet title is a title dispute, incorporating all pleadings into
this particular claim (including trespass to try title) and directly pleading that “she
owns an interest in the property and her title thereto is affected by the claims of the
Appellees [per the DOH Oil Deed and the Milton Deed].” If that were not enough,
Appellant explicitly asserts that Appellees “created a cloud on [Appellant’s] title
related claims of ownership” (emphasis added). Appellant’s prayer requests that
“judgment be awarded to [sic] on Plaintiff's Trespass to Try Title Claims, [and] that
the Court Remove the Clouds placed upon Plaintiff’s title.” The suit to remove the
                                            13
cloud on her title also specifically seeks to limit the title received by Appellees in
the sheriff’s deeds to a royalty interest rather than to the entirety of the mineral
interest. Courts examine the substance of a claimant’s petition—not its form—to
determine the substance of claims of title.            Brumley, 616 S.W.3d at 833.
Accordingly, Appellant’s suit to quiet title, like her trespass to try title action, is “an
action relating to the title to property” and may not be maintained outside of the Tax
Code’s one year limitations period, absent the use of one of the statutorily
enumerated exceptions which are inapplicable here. See TAX § 33.54.
                    3. Consistent with the Legislature’s Stated Public Policy
      Our application of the language in Section 33.54 is consistent with the public
policy in Texas favoring finality in the sale of property at tax sales so that purchasers
receive “full title to the property, precluding all other claims.” Id. § 33.54(c).
Indeed, “[t]he public policy underlying [Section 33.54] . . . is to encourage tax sale
purchases.” Am. Homeowner Pres. Fund, LP v. Pirkle, 475 S.W.3d 507, 522 (Tex.
App.—Fort Worth 2015, pet. denied) (citing 21 Jay D. Howell Jr., Texas Practice
Series: Property Taxes § 871 (4th ed. 2014) (explaining that tax sale purchases are
encouraged because they “recover[] more delinquent taxes, and should start a period
of timely payment of future taxes”)). “It is a generally well-accepted principle that
investors are risk-averse.” Id. at 523 (citing Henry N. Butler, Economic Analysis for
Lawyers 11, 571 (2d ed. 1998)). Thus, “[b]ecause the risk of potential claims against
property purchased at a tax sale might prevent or hinder prospective buyers from
participating in tax sales, the Texas Legislature has reduced that risk by providing
for full and clear title to those who purchase property at tax sales,” subject only to
claims made within the limitations period under Section 33.54(a). Id. With “greater
certainty about the strength of the title they acquire, those who are risk-averse have
more incentive to purchase property at tax sales.” Id.


                                            14
      Further, Texas law favors limitations of actions. See John K. Harrison
Holdings, LLC v. Strauss, 221 S.W.3d 785, 789 (Tex. App.—Beaumont 2007, pet.
denied) (explaining that “[s]tatutes of limitations serve to further the policy that one
must diligently pursue legal rights at the risk of losing them if they are not timely
asserted”). “In both law and law-making, limitations statutes are ubiquitous.”
Pirkle, 475 S.W.3d at 520 (citing TEX. BUS. & COM. CODE ANN. § 17.565 (West
2011); TEX. CIV. PRAC. & REM. CODE ANN. §§ 16.002, 16.004–.005, .022–028 (West
2002), §§ 16.003, .0045 (West Supp. 2014), §§ 16.051, .061 (West 2015); TEX.
GOV’T CODE ANN. § 2253.073 (West 2008); TEX. INS. CODE ANN. § 541.162 (West
2009); TEX. LOC. GOV’T CODE ANN. § 62.089 (West 2008); Cosgrove v. Cade, 468
S.W.3d 32, 35 (Tex. 2015) (“A four-year period also applies to deed-reformation
claims.”)); see also TAX §§ 33.54(a)(1)–(2), 33.54(c), 34.08(b), 34.01(n). Moreover,
“[i]t is in society’s best interest . . . that disputes be settled or barred within a
reasonable time.” Wagner & Brown, Ltd. v. Horwood, 58 S.W.3d 732, 734 (Tex.
2001). The Tax Code’s statute of limitations exists to serve society’s best interest
because it alleviates “uncertainty that could easily dissuade purchasers from
purchasing property at tax sales.” Pirkle, 475 S.W.3d at 523. By doing so, the Tax
Code’s statute of limitations encourages participation in tax sales, “and the funds
from those sales enable taxing entities to provide valuable services for the public
good.” Heidelberg, 2020 WL 3025919, at *5.
      We hold that the plain language of Section 33.54 bars Appellant’s suit to quiet
title. This result is consistent with the public policy that the legislature sought to
realize with that provision of the Tax Code. Adopting exceptions to Section 33.54
as advocated by Appellant “would only serve to create more litigation and
uncertainty with regard to the effect of tax sales,” even after “the legislature has
expressed its unambiguous intent[]” that a one-year statute of limitations applies to
all actions relating to the title to property. Pirkle, 475 S.W.3d at 523. Under the
                                          15
clear language of Section 33.54, as we have construed and applied it, purchasers
“may conclusively presume that . . . [a] tax sale [i]s valid and shall have full title to
the property free and clear of the right, title, and interest of any person that arose
before the tax sale,” subject only to a few statutorily enumerated exceptions, none
of which are applicable here. See TAX §§ 33.54(b), 34.08(b). A purchaser “may
conclusively presume that the tax sale was valid and shall have full title to the
property free and clear of the right, title, and interest of any person that arose before
the tax sale.” Pirkle, 475 S.W.3d at 522 (citing TAX § 34.01(n)). Accordingly, for
the aforementioned reasons, we affirm the trial court’s grant of summary judgment
in favor of DOH as to Appellant’s suit to quiet title.
                                   This Court’s Ruling
      We affirm the judgment of the trial court as to Appellee Milton. All of
Appellant’s causes of action against the remaining Appellees being barred by
limitations under Section 33.54 of the Texas Tax Code, we overrule Appellant’s first
and second issues and affirm the judgment of the trial court.




                                                W. BRUCE WILLIAMS
                                                JUSTICE


May 12, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                           16